Citation Nr: 1223238	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for allergic rhinitis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for temporomandibular joint (TMJ) disability (claimed as ear pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 (TMJ) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina and an April 2008 (allergic rhinitis) rating decision of the VARO in Denver, Colorado.  

The Veteran was scheduled for a video Board hearing in May 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (9), (e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Allergic Rhinitis

The Veteran underwent a VA examination in February 2008.  The Veteran's representative, in a May 2012 brief, stated that the February 2008 VA examination does not reflect the current level of the Veteran's disability and has requested another VA examination.  The Veteran is competent to state that he has had an increase in symptoms of allergic rhinitis.  Because the Veteran asserts that his disability has worsened since the February 2008 VA examination, which was more than four years ago, the Board finds that another VA examination to determine the extent of the Veteran's service-connected allergic rhinitis is warranted.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

TMJ

In November 1999, the Veteran filed a claim for entitlement to service connection for "constant ear pain".  A December 1999 VA examination report reflects that the Veteran had a diagnosis of "bilateral ear pain consistent with possible temporomandibular joint arthritis" with no evidence of active ear disease.  In a February 2000 rating decision, the RO denied the Veteran's claim because it was not well grounded.  

If a denial became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well grounded, VA must, upon request of the claimant, readjudicate the claim as if the denial or dismissal had not been made, if the request to readjudicate was received within two years of the enactment of the VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§  7(b)(1) - (4)(2) (2000); VAOPGCPREC 03-2001.   

In January 2007, the Veteran filed a claim for "service connection for TMJ, previously claimed as ear pain that was denied."  As the Veteran's request to readjudicate his claim was not received until January 2007, more than two years after the enactment of the VCAA, the claim need not be readjudicated as if the denial had not been made.  Rather, it should be readjudicated if new and material evidence is received. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In March 2007 VA correspondence, the Veteran was notified of what evidence was required to substantiate a claim for entitlement to service connection for TMJ, of his and VA's respective duties for obtaining evidence, of the law pertaining to the assignment of a rating and an effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  The notice was deficient in that it did not inform the appellant of the reason for the prior denial in February 2000 in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, it did not provide the Veteran with the criteria for a VA finding of "new and material evidence."  

In August 2007, the RO denied the Veteran's claim for entitlement to service connection for TMJ.  The RO did not discuss whether there had been new and material evidence to reopen the claim.  Subsequently, in September 2007, the RO provided the Veteran with notice that it was working on his application to reopen a previously denied claim for TMJ (previously denied as ear pain).  The correspondence notified the Veteran of the criteria to reopen a previously denied claim.  (The copy of the correspondence associated with the claims file reflects that this portion of the correspondence dealing with new and material evidence is crossed out and includes handwritten notations that the Veteran's issue was previously addressed in the August 2007 rating decision.)  Importantly, the VA notice informed the Veteran that his claim was previously denied because the evidence in the STRS did not show that an ear condition was diagnosed or shown as a disability; however, the actual February 2000 rating decision noted that the reason for the denial was because the VA examination showed no evidence of any disease or injury to the ears.  Thus, the Veteran was not provided with the correct notice as to why his claim was originally denied and what evidence was needed to reopen it. 

In a February 2009 statement of the case (SOC), the evidence list included the February 2000 rating decision which had denied entitlement to service connection for ear pain, but did not contain the regulations pertaining to new and material evidence to reopena a claim.  The RO did not decide the issue of whether new and material evidence had been received to reopen a previously denied claim. 

Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  The Board finds that prior to determining whether new and material evidence has been received, the Veteran is entitled to correct VCAA notice, and to an RO determination as to whether new and material evidence has been received. 


Accordingly, the case is REMANDED for the following action:

1.  A) Issue a VCAA notice letter for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a TMJ disability, claimed as ear pain, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006), and any other applicable legal precedent.  

The Veteran should be informed that his claim was previously denied in February 2000, the last final denial with regard to the claim, because there was no evidence of a current diagnosis of TMJ or of an active ear disease causally related to active service; therefore, his claim cannot be reopened without evidence of a current diagnosis of TMJ or ear pain.

B)  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his allergic rhinitis since February 2008, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected allergic rhinitis.  All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.

3.  Thereafter, readjudicate the issues on appeal, considering all evidence received since issuance of the SOCs in February 2009.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


